Citation Nr: 0812498	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of service connection 
for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which declined to reopen the veteran's 
previously denied claim of service connection for a left 
shoulder disability.  The veteran's claims file was 
subsequently transferred to the Los Angeles RO.  

Service connection for a left shoulder disability was 
previously denied in an October 2001 rating decision.  Upon a 
request to reopen, the claim was again denied in an April 
2003 rating decision with a finding that no new and material 
evidence had been received to reopen the previously denied 
claim.  The veteran did not appeal the April 2003 decision.  
Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a left shoulder 
disability.  

In September 2007, the veteran appeared and testified at a 
Travel Board hearing at the Los Angeles RO.  A transcript is 
of record.  

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO initially denied entitlement to service connection 
for a left shoulder disability in October 2001.  The veteran 
was notified of the decision and of his appellate rights, but 
did not appeal the denial.  

3.  In April 2003, the RO declined to find that new and 
material evidence had been received to reopen the veteran's 
previously denied claim of service connection for a left 
shoulder disability.  The veteran was notified of the 
decision and of his appellate rights, but did not appeal the 
denial.

4.  Since April 2003, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for a left shoulder disability.  


CONCLUSION OF LAW

Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disability is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was initially denied service connection for a 
left shoulder disability in an October 2001 rating decision.  
The RO found, inter alia, that there was no evidence of a 
current left shoulder disability.  In December 2002, the 
veteran sought to reopen his claim.  In April 2003, the RO 
declined to reopen the veteran's previously denied claim of 
service connection for a left shoulder disability finding new 
and material evidence had not been received to reopen the 
claim.  The veteran was advised of the denial of benefits and 
of his appellate rights, but did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to an application submitted in January 2005, the 
veteran seeks to reopen his previously denied claim of 
service connection for a left shoulder disability.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2003 rating 
decision included the veteran's service medical records 
(SMRs).  

Since the April 2003 rating decision, the evidence of record 
includes, the veteran's VA treatment records from May 1999 to 
the present and a transcript from the veteran's September 
2007 Travel Board hearing.  

A March 2005 VA treatment note reflects the veteran's past 
medical history as including a dislocation of the left 
shoulder while in service, and current left shoulder 
osteoarthritis and pain upon motion.  

In an April 2005 treatment note, the veteran reported first 
experiencing the dislocation of his left shoulder after a 
motor vehicle accident in 1978.  He advised that his shoulder 
dislocates two to three times per year and causes shooting 
pain down the hand and numbness in his hand.  Following 
dislocation, he experiences pain for two to three days.  

The VA treatment records reflect that the veteran sought 
treatment for recurrent left shoulder dislocations.  He 
advised that he had a 30-year history of chronic left 
shoulder pain, but it had worsened in the past few months.  
In May 2005, the veteran underwent a MRI of the left 
shoulder.  He was assessed as having osteoarthritis of the 
acromioclavicular joint with inferior osteophytes and rotator 
cuff impingement.  The following month, the veteran was noted 
to have bilateral shoulder instability, left greater than 
right, with shoulder impingement syndrome.  

A December 2005 VA treatment note reflects the medical 
history, as related by the veteran, as including a motor 
vehicle accident during which his left shoulder was 
dislocated.  

In February 2006, the veteran underwent surgery for a left 
shoulder anterior labral tear and RTC tear.  He was noted to 
have loose body, chondromalacia of the humeral head and the 
presence of a Hill-Sachs lesion.  

At his hearing in September 2007, the veteran confirmed his 
statements made to VA medical personnel about his left 
shoulder dislocation.  He also advised that he did not seek 
formal treatment for many years due to many factors, 
including homelessness.  
The Board finds that the VA treatment records constitute new 
and material evidence.  This evidence is new as it was not 
before agency decision makers when deciding the original 
claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, that the veteran had a current left shoulder 
disability.  The credibility of this new and material 
evidence is presumed for purposes of reopening the claim.  
Therefore, the veteran's previously denied claim of service 
connection for a left shoulder disability, is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of service connection for a left shoulder disability is 
reopened.  


REMAND

In light of the VCAA and the recent VA medical treatment 
records, further evidentiary development is necessary.  

The veteran's July 1976 enlistment examination is devoid of 
any reference to a preexisting left shoulder disability.  A 
February 1979 treatment record reflects the veteran's 
treatment for pain in the left shoulder and forearm.  It was 
noted that the night before treatment, the veteran was 
involved in a motor vehicle accident.  At the time, the 
veteran denied any prior trauma to the shoulder.  Upon 
physical examination, the medical personnel indicated that 
the veteran had tenderness of the distal tip of the clavicle 
upon hyperextension of the left arm.  The veteran was noted 
to have a contusion on the mid to upper left arm, but there 
were no noted bony abnormalities.  He was noted to have full 
strength of his limbs with a soft tissue injury to the left 
shoulder and upper arm.  

Upon separation examination in September 1979, the veteran 
was noted to have been involved in a motor vehicle accident.  
The veteran's contusion of the left shoulder was also noted.  
Further noted, was the veteran's complaint that his left 
shoulder still annoyed him and occasionally caused him 
discomfort.  The veteran reported his in-service medical 
history as including a dislocation of the shoulder in 1978, 
which occasionally came out and returned naturally back into 
its place.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for a left 
shoulder disability.  The veteran had a left shoulder injury 
in service and he is currently diagnosed as having a left 
shoulder disability.  There is no competent medical opinion 
of record discussing the likelihood that the veteran's 
current disability is related to service.  Thus, the claim 
must be remanded for a VA examination to be scheduled and an 
opinion to be rendered as to the likelihood that the 
veteran's currently diagnosed left shoulder disability is 
attributable to his active service.  This examination is 
required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's left shoulder disability.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's left shoulder disability.  
The veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current left shoulder disability was 
incurred during or as a result of service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


